Citation Nr: 1419589	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to July 5, 2012, and in excess of 30 percent from July 5, 2012, for bilateral hearing loss.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions of the VA Regional Office (RO) in Honolulu, Hawaii.  


FINDINGS OF FACT

1.  Prior to July 5, 2012, audiometric testing reveals no worse than Level IV hearing acuity in the Veteran's right ear and Level VII hearing acuity in his left ear.

2.  Since July 5, 2012, audiometric testing reveals no worse than Level V hearing acuity in the Veteran's right ear and Level VIII hearing acuity in his left ear.

3.  The PTSD has not resulted in total occupational and social impairment.

4.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; bilateral hearing loss, evaluated as 40 percent disabling prior to July 5, 2012, and as 30 percent disabling from July 5, 2012; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

5.  The Veteran obtained his general educational development (GED) certificate with no additional education or training and was gainfully employed as a postal carrier with the U.S. Postal Service from 1973 to 2007.   

6.  The Veteran's service-connected disabilities preclude his substantially gainful employment. 



CONCLUSIONS OF LAW

1.  Prior to July 5, 2012, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  Since July 5, 2012, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2013).

4.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in April 2009, July 2009, October 2009, January 2010 and September 2010 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2009 (audio), March 2011 (audio), July 2011 (psychiatric) and July 2012 (all issues).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Bilateral Hearing Loss 

During this appeal, the RO reduced the disability evaluation assigned to the Veteran's bilateral hearing loss.  As the Veteran's combined disability evaluation remained the same, he was not entitled to the procedures applying to reductions in compensation under 38 C.F.R. § 3.105(e).  Consequently, the issue is one of staged ratings and not the propriety of the reduction from 40 percent to 30 percent disabling.   

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a VA examination in June 2009 was 73 decibels in the right ear and 83 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 84 percent in the right ear and 80 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  The Veteran reported not understanding speech when people talked.  His condition effected occupational functioning and daily activities; difficulty understanding people in background during daily activities was most difficult.  The Veteran was not employed.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level V.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 percent rating under DC 6100.  Therefore, a rating in excess of 40 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in March 2011 was 66 decibels in the right ear and 77 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 80 percent in the right ear and 76 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  The Veteran reported that he frequently did not understand speech.  He reported always asking his wife to repeat even when he was wearing his hearing aids.  The examiner opined that the Veteran's hearing loss was a significant auditory disability.  He had audibility of speech, but the understanding of speech was limited, especially in background noise.  The Veteran heard vowel sounds, but due to a profound loss in the high frequencies in the right ear and absent hearing at 3000 through 8000 Hertz in the left hear, hearing consonant sounds was difficult.  Further, the problem was compounded when background sounds were present because low frequency background sounds masked (covered) high frequency speech sounds.  

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level IV.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level V.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 percent rating under DC 6100.  Therefore, a rating in excess of 40 percent is not warranted based on these results.  

The average puretone hearing loss on a VA examination in July 2012 was 75 decibels in the right ear and 89 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 78 percent in the right ear and 52 percent in the left ear.  An exceptional pattern of hearing loss was not shown.  His hearing loss impacted his conditions of daily life, including the ability to work.  The Veteran reported that hearing loss was a bad communications problem.  He reported that he was not able to hear his wife and family and that led to problems at home.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level V.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level VIII.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 30 percent rating under DC 6100.  Therefore, a rating in excess of 30 percent is not warranted based on these results.  

The Veteran submitted private audiological evaluations during this appeal.  However, as the speech discrimination scores were not shown to be in accordance with the Maryland CNC word lists, these evaluations are not adequate for rating purposes.  See 38 C.F.R. § 4.85(a).

Here, the Veteran has been assigned a 40 percent rating prior to July 5, 2012, and a 30 percent rating from July 5, 2012, based on the results of that date's examination.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 40 percent prior to July 5, 2012, and in excess of 30 percent from July 5, 2012, for bilateral hearing loss based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at all three VA examinations.  The examination reports clearly reflect the Veteran's reports of how his bilateral hearing loss effects his occupational functioning and daily activities.  As the examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a compensable rating at any time during this appeal.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a rating in excess of 40 percent prior to July 5, 2012, and in excess of 30 percent from July 5, 2012.  The Board finds, therefore, that the evidence of record does not support the criteria required for increased schedular ratings at any time during this appeal.  
	2.  PTSD 

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130 DC 9411, which evaluates impairment from PTSD.  Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

The Board observes that the 70 percent rating was assigned effective the date of the November 2009 claim which led to the December 2011 rating decision on appeal.  Previously, the Veteran's PTSD was evaluated as 50 percent disabling.  In connection with an earlier appeal resulting in the grant of a 50 percent rating, the Veteran was afforded a VA examination in May 2009 and there are also pertinent treatment records prior to November 2009 showing the severity of the Veteran's PTSD.  While the pertinent time period to review evidence in increased rating claims is the one year prior to the date of the claim, see 38 C.F.R. § 3.400(o), a November 2009 rating decision addressed the Veteran's previous increased rating claim.  The Veteran specifically filed a notice of disagreement in January 2010 only as to the issues of an entitlement to a TDIU and an increased rating for his bilateral hearing loss.  Additionally, when the 70 percent rating was assigned, the Veteran did not disagree with the effective date.  Accordingly, in adjudicating this increased rating claim, the Board will focus on the evidence since the November 2009 rating decision.

The Veteran was afforded a VA examination in July 2011.  His reported symptoms in the last two months included that he was panicky and in a rage trying to get to the examination; had no communication with his family; did not ride his motorcycle as he might panic if someone came too close; liked to be alone; had thoughts of suicide, but never did carry it out; had nothing he was interested in; and had a lot of depression.  The Veteran reported that his symptoms occurred daily, were constant, and in moderate to severe in severity.  The Veteran reported being married to his current wife twice.  He reported that his relationship with his daughter was "bad" and that he did not want to have any communication with her.  He reported that he did not see his grandchildren and that they did not come to visit.  The Veteran stated that his marriage was "okay" and that they argued because he got irritated.  He had very few friends and two friends that he saw every day.  The Veteran reported a history of assaultive behaviors due to his irritable and angry mood.  He reported a history of suicide attempts in the 1990s.  

Examination revealed that the Veteran did not have impairment of thought process or communication, delusions or hallucinations, or inappropriate behaviors.  He had suicidal thoughts or intent with no specific plan.  There had been homicidal thoughts or intent.  The Veteran was able to maintain minimum personal hygiene and other basic activities of daily living.  His affect was flat.  He was oriented to person, time and place; there was no memory loss or impairment; no obsessive or ritualistic behavior that interfered with daily activities; and no irrelevant, illogical or obscure speech patterns.  The Veteran had panic attacks that varied in their duration and how often they occurred.  The panic attacks appeared to be related to when he was angry.  He had depression most day of the week and that it made him "not want to do anything."  He had anxiety that he stated he could manage.  There was no impaired impulse control.  The Veteran had sleep impairment.  A GAF score of 51 was assigned.  The examiner opined that the Veteran's PTSD resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood.  The examiner reported that the Veteran had major problems with his family relations, thinking, mood and social interactions with strangers.  The Veteran viewed the world as a hostile environment, he did not trust others, and was easily irritated and angered easily.  He also experienced depressed mood, which seemed to be secondary to his PTSD.  

At a VA examination in July 2012, a GAF score of 60 was assigned.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported having a stable marriage and that it had improved since he had been better able to manage his anger.  He reported that his relationship with his daughter had also improved.  The Veteran had a few friends who were veterans who he talked to in the mornings.  He enjoyed riding his motorcycle.  He reported that he previously was throwing temper tantrums at home, but that behavior had diminished.  He was not currently employed.  The Veteran's symptoms included depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran experienced moderate occupational impairment due to PTSD.  

The Veteran's treatment records have shown GAF scores ranging from 65 to 70.  They have not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  None of them contain any opinions indicating that the Veteran has total occupational and social impairment.

Based on a review of the evidence, the Board concludes that a rating in excess of 70 percent is not warranted at any time during this appeal.  The evidence fails to show total occupational and social impairment.  Furthermore, the actual symptoms shown on examination and in treatment records are not those indicative of a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this case, the actual symptoms shown during this appeal are specifically contemplated for by the currently assigned 70 percent rating.  The VA examination reports reflect that the Veteran's symptoms include suicidal ideation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Such symptoms are those listed in the criteria for a 70 percent rating.  Although the Veteran has other symptoms besides those listed in the 70 percent criteria, the actual level of impairment shown does not equate to total occupational and social impairment. 

Of particular importance to the Board is the fact that the July 2011 VA examiner had the opportunity to interview and examine the Veteran, yet opined that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which warrants the assigned 70 percent rating.  After examining and interviewing the Veteran, the July 2012 examiner did not opine that the Veteran had total occupational and social impairment; instead, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, which does not warrant a 100 percent rating.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  

In this case, to the extent that the Veteran's PTSD causes occupational impairment, as discussed below, the Board is granting a TDIU based on the combined effects of the Veteran's bilateral hearing loss and PTSD.  The evidence fails to show that the PTSD results in total occupational impairment.  The July 2012 examiner specifically opined that the Veteran's PTSD results in moderate occupational impairment.  No medical professional has provided any opinion indicating total occupational impairment due to the Veteran's PTSD.  

The evidence also fails to show total social impairment.  Although the Veteran and his wife have problems, as evidenced by the examination reports, they remain married.  Furthermore, the Veteran reported having two friends that he socializes with at both examinations.  While the Veteran does have social impairment, considering that he is able to maintain a relationship with his wife, as well as with a couple of friends, weighs against a finding of total impairment.  The 70 percent rating specifically contemplates the inability to establish and maintain effective relationships.  The overall symptoms shown during this appeal are not suggestive of a 100 percent rating.

The Board acknowledges that the list of symptoms supporting 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show total occupational and social impairment for the reasons set forth above.  Rather, the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board notes that the reported GAF score of 51 is indicative of symptoms consistent with a 70 percent rating.  Although his higher scores of 60 to 70 are indicative of mild symptoms, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

In this case, the extent and severity of the Veteran's PTSD reported and/or shown is suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; sleep impairment; and the inability to establish and maintain effective relationships, i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's PTSD does not warrant a rating in excess of 70 percent.   

	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss and PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral hearing loss and PTSD disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.  To the extent that the Veteran's disabilities affect his employment, as discussed below, the Board is granting a TDIU.

	4.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.
Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  

The Veteran's service-connected disabilities include PTSD, evaluated as 70 percent disabling; bilateral hearing loss, evaluated as 40 percent disabling prior to July 5, 2012, and as 30 percent disabling from July 5, 2012; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU. 

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In connection with a prior increased rating claim, at a VA examination for his bilateral hearing loss in July 2007, the examiner opined that the Veteran's hearing loss was an employment disability.  

The Veteran's May 2009 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed three years of high school with no additional education or training and last worked as a postal carrier with the U.S. Postal Service from 1973 to 2007.  At the July 2011 VA examination for his PTSD, the Veteran reported that he received his GED.  

In connection with an earlier claim for a TDIU, in January 2008, the U.S. Postal Service reported that the Veteran's hearing disability and PTSD could jeopardize his employment.  On occasion, he had been remanded and his supervisor believed that was due to his short temper.  His supervisor also reported that the Veteran took most of his sick leave because of those disabilities.  

The March 2011 VA examination for his bilateral hearing loss shows that the Veteran reported that he resigned after working for 35 years because he could not hear and therefore could not communicate and interact normally.  As discussed above, the examiner opined that the Veteran's hearing loss was a significant auditory disability.  

The July 2011 VA examination for his PTSD reveals that the Veteran reported a prior history of verbal and physical altercations with co-workers; he got suspended a couple of times.

At the July 2012 VA examination for his bilateral hearing loss, the Veteran reported that when he worked as a driver for the U.S. Postal Service, he could not understand customers and that led to conflicts.  The Veteran could not hear fellow workers and that led to conflicts and fights.  The July 2012 examiner for the Veteran's PTSD opined that it did not prevent the Veteran from being able to obtain and retain substantially gainful employment; no rationale was provided.

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  
The Veteran last worked in 2007 as a postal carrier for the U.S. Postal Service.  The examinations for the Veteran's bilateral hearing loss reflect that such disability affects his employability as discussed above.  The January 2008 response from the U.S. Postal Service also shows that his disabilities impacted his employability.  Although the July 2012 VA psychiatric examiner opined that the Veteran's PTSD did not render him unable to obtain and retain substantially gainful employment, no rationale was provided for such opinion.  As such, the Board concludes that it is not probative evidence against the Veteran's claim.  Moreover, the July 2011 psychiatric examination report reflects that the Veteran's PTSD resulted in verbal and physical altercations with co-workers, leading to suspension a couple of times.  In this case, considering the severity of the Veteran's hearing loss and psychiatric disabilities, as evidenced by the ratings noted above, the Board finds that his service-connected disabilities preclude his substantially gainful employment.  In this case, the combined effects of the Veteran's disabilities show that his bilateral hearing loss and PTSD render him unable to secure or follow a substantially gainful occupation.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the January 2008 response from his former employer, the opinions from the bilateral hearing loss VA examiners, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a rating in excess of 40 percent prior to July 5, 2012, and in excess of 30 percent from July 5, 2012, for bilateral hearing loss is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


